NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                    In the Matter of the Guardianship of:

               RANDY BUCK HOOD, an Incapacitated Adult.


                      RANDY BUCK HOOD, Appellant,

                                        v.

    LARRY J. RUHL, Guardian Ad Litem of RANDY BUCK HOOD;
   MARICOPA COUNTY PUBLIC FIDUCIARY, Limited Guardian of
                RANDY BUCK HOOD, Appellees.

                             No. 1 CA-CV 14-0792
                               FILED 3-15-2016


           Appeal from the Superior Court in Maricopa County
                          No. PB2014-002068
               The Honorable Edward W. Bassett, Judge

                                  AFFIRMED


                                   COUNSEL

Theut Theut & Theut, PC, Phoenix
By Brian J. Theut
Co-Counsel for Appellant

Baumann Doyle Paytas & Bernstein, PLLC, Phoenix
By Michael J. Doyle
Co-Counsel for Appellant
Law Offices of Joseph M. Boyle, Phoenix,
By Joseph M. Boyle
Counsel for Appellee Maricopa County Public Fiduciary

Maynard Cronin Erickson Curran & Reiter, PLC, Phoenix
By Douglas C. Erickson
Counsel for Appellee Maricopa County Public Fiduciary



                      MEMORANDUM DECISION

Judge Patricia A. Orozco delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Kenton D. Jones joined.


O R O Z C O, Judge:

¶1          Appellant Randy Buck Hood appeals the superior court’s
order appointing the Maricopa County Public Fiduciary (MCPF) as his
guardian and conservator. For the following reasons, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2           The superior court appointed Larry J. Ruhl as Hood’s
guardian ad litem (GAL). Ruhl filed a Petition for Permanent Appointment
of a Guardian and nominated MCPF to serve as Hood’s guardian.1 Both
Hood and MCPF objected to the appointment on the grounds that Hood
was not incapacitated and did not have any demonstrated needs that a
guardianship could address. After a three day trial, the jury found the GAL
had proven by clear and convincing evidence that Hood was in need of a
guardian. The court then appointed MCPF as Hood’s guardian for a term
of one year.2 Hood timely appealed the order. We have jurisdiction

1       The GAL initially requested that the court grant the guardian
authority to consent to place Hood in an inpatient mental health treatment
facility, but later withdrew that request.

2      Arizona Revised Statute section 14-5303.C (2016) gives alleged
incapacitated persons the right to a trial by jury. Furthermore, although the
guardianship has been terminated, this court can exercise its discretion to
decide a moot case, which involves the appointment of a guardian.
See Rasmussen by Mitchell v. Fleming, 154 Ariz. 207, 213 (1987).



                                     2
                           HOOD v. RUHL et al.
                           Decision of the Court

pursuant to Article 6, Section 9, of the Arizona Constitution, and Arizona
Revised Statutes (A.R.S.) section 12-2101.A.9 (West 2016).3

                              DISCUSSION

¶3          Hood argues the superior court erred by appointing a
guardian because the GAL failed to establish that Hood is in need of a
guardian and that the appointment violated his right to due process.

I. The Evidence Supports the Jury’s Verdict

¶4            Hood challenges the court’s determination that he is in need
of a guardian, arguing the GAL presented insufficient evidence that he is
incapacitated or unable to meet his own needs. “[T]he trial court has wide
latitude to perform its statutory duty to safeguard the well-being of the
ward[,]” and we will not reverse a guardianship order absent an abuse of
discretion. In re Guardianship of Kelly, 184 Ariz. 514, 518 (App. 1996).

¶5             The superior court may appoint a guardian when it is
satisfied by clear and convincing evidence that the proposed ward is
incapacitated, the appointment is necessary to provide for the proposed
ward’s demonstrated needs, and such needs cannot be met by less
restrictive means. A.R.S. § 14-5304.B. Arizona law defines an incapacitated
person as one who is “impaired by reasons of mental illness, mental
deficiency, mental disorder, physical illness or disability, chronic use of
drugs, chronic intoxication or other cause, except minority, to the extent
that he lacks sufficient understanding or capacity to make or communicate
responsible decisions concerning his person.” A.R.S. § 14-5101.1. We have
construed this definition to mean “the putative ward’s decision making
process is so impaired that he is unable to care for his personal safety or
unable to attend to and provide for such necessities as food, shelter,
clothing, and medical care, without which physical injury or illness may
occur.” In re Guardianship of Reyes, 152 Ariz. 235, 236 (App. 1986). Under
this standard, the evidence at trial supported the jury’s finding that Hood
is an incapacitated person in need of a guardian.

¶6            Hood acknowledged that he was repeatedly hospitalized at
psychiatric facilities under court order and it was undisputed that he was



3     We cite the current version of all applicable statutes unless revisions
material to this decision have since occurred.



                                     3
                           HOOD v. RUHL et al.
                           Decision of the Court

receiving court-ordered mental health treatment at the time of trial.4 Hood
refused to take his oral psychiatric medication and, therefore, received the
medication via injection. Dr. John Toma, a licensed psychologist who
evaluated Hood, testified Hood had the psychotic disturbance of a
schizophrenic and the mood disturbances of an individual with a bipolar
disorder.     He further testified Hood required medication and
psychotherapy to manage those conditions. Dr. Toma opined that Hood
was incapacitated as a result of his mental disorders, and without proper
treatment could be a danger to himself or others.5

¶7            Hood’s step-grandmother, Patricia Hood, testified he was
unable to secure an apartment on his own, had been repeatedly evicted
from apartments because of his behavior and had abandoned his latest
apartment after he allowed strangers inside who assaulted him and stole
his property.6 She acknowledged Hood is able to obtain and prepare his
own food, but stated he will not maintain his personal hygiene if he does
not have an apartment and asserted he needs help securing housing and
taking his medication. Patricia explained that after the recent death of her
husband, Hood’s grandfather, she was unwilling to continue helping Hood
obtain housing or meet his financial obligations.

¶8           Although Hood claimed he did not need a guardian, he
admitted that Patricia helped him secure housing, and his own testimony
demonstrated his inability to understand his need for mental health
treatment and desire to avoid such treatment. For example, he asserted that
he could “save the world from total damnation,” predict the future of space

4       Although Hood complains these facts were prejudicial and confused
the jury, he did not move to exclude the evidence and acknowledged them
at trial.

5       Hood argues that because his evaluation occurred several months
prior to trial, Dr. Toma’s testimony did not reflect Hood’s current status.
However, Hood did not move to exclude Dr. Toma’s testimony or ask the
court to order a new evaluation, and argued to the jury that his status had
materially changed since Dr. Toma’s evaluation. The jury was therefore
able to decide what weight, if any, to afford Dr. Toma’s opinion. See State
v. Clemons, 110 Ariz. 555, 556-57 (1974) (“No rule is better established than
that the credibility of the witnesses and the weight and value to be given to
their testimony are questions exclusively for the jury.”).

6     Hood testified that he was afraid to go back to his apartment.



                                     4
                            HOOD v. RUHL et al.
                            Decision of the Court

and time, and insisted he had discussed national security matters—
including the creation of a “light saber”—with the President of the United
States via email. In addition, he admitted he did not want to take his
psychiatric medication and only did so because the court had ordered him
to and stated he did not want medical treatment because he wants to “die
faster” without committing suicide.

¶9           This evidence is sufficient to support the jury’s decision and
the court’s finding that Hood is an incapacitated person and the
appointment of a guardian was necessary to provide for his demonstrated
needs. See A.R.S. § 14-5304.B.

¶10          Hood nevertheless argues he is able to procure food, maintain
his apartment, and navigate the bus system on his own; all corroborated by
other witnesses. However, the jury is not compelled to accept or believe
that evidence. See Clemons, 110 Ariz. at 556-57. The jury could have
concluded that Hood was incapacitated because he could not obtain
housing or care for his mental and physical health. See Reyes, 152 Ariz. at
236. The tasks he is demonstrably capable of do not overcome or
compensate for those which he clearly cannot do for himself and yet must
be done. Accordingly, we find no abuse of discretion in the superior court’s
order appointing a guardian for Hood.

II. The Proceedings Did Not Violate Hood’s Constitutional Rights

¶11           Hood argues that because he does not need a guardian, the
appointment of a guardian violated his constitutional rights, thereby
depriving him of the right to vote, possess a firearm, and serve as a juror.
As discussed, the evidence supports the court’s determination that Hood is
in need of a guardian, and we therefore find no violation of Hood’s
constitutional rights.

¶12           Hood also contends the court’s action violated his right not to
be deprived of life, liberty, or property without due process, but does not
assert in what manner the guardianship proceeding allegedly denied him
due process. We therefore reject that argument. See Childress Buick v.
O’Connell, 198 Ariz. 454, 459, ¶ 29 (App. 2000) (stating that issues not clearly
presented in appellate briefs are deemed waived). Similarly, we do not
consider Hood’s undeveloped assertion that the superior court’s order was
not narrowly tailored. See id.; MT Builders v. Fisher Roofing, 219 Ariz. 297,
304 n.7, ¶ 19 (App. 2008) (reference to appellate argument in one-sentence
footnote without any analysis is insufficient to present an argument on
appeal).



                                       5
                  HOOD v. RUHL et al.
                  Decision of the Court


                     CONCLUSION

¶13   For the foregoing reasons, we affirm.




                          :ama




                             6